Citation Nr: 1702929	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

In a November 2014 written statement, the Veteran withdrew from appellate consideration the claim for entitlement to service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In written correspondence received in November 2014, the Veteran withdrew the claim of entitlement to service connection for hypertension.  He expressed satisfaction with his appeal and requested that the claim for service connection for hypertension be discontinued.  He reiterated his request in December 2016.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim for entitlement to service connection for hypertension is dismissed.


ORDER

The claim for entitlement to service connection for hypertension is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


